Citation Nr: 1038071	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.   Entitlement to service connection for bilateral knee 
disability.

2.   Entitlement to service connection for a back/spine 
disability.

3.  Entitlement to service connection for rashes/boils.

4.  Entitlement to service connection for multiple joint 
arthritis.

5.  Entitlement to service connection for a jaw disability.

6.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
anxiety, and depression.

7.   Entitlement to service connection for a lung disability, to 
include chronic obstructive pulmonary disorder (COPD), pneumonia, 
and asthma.

8.  Entitlement to service connection for a thyroid disability, 
to include as secondary to service-connected diabetes mellitus, 
type 2.
9.  Entitlement to service connection for left lower extremity 
peripheral vascular disease, to include as secondary to service-
connected diabetes mellitus, type 2.

10.  Entitlement to service connection for mouth tumors, to 
include as secondary to a psychiatric disability, to include 
PTSD.

11.  Entitlement to service connection for a disability 
manifested by high fevers.

12.   Entitlement to service connection for a right hand and arm 
disability.

13.  Entitlement to service connection for impotence, to include 
as secondary to service-connected diabetes mellitus, type 2.

14.  Entitlement to an initial compensable evaluation for right 
lower extremity peripheral neuropathy.

15.   Entitlement to an initial compensable evaluation for left 
lower extremity peripheral neuropathy.

16.   Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.

17.  Entitlement to an initial compensable evaluation for 
hypertension.
 
18.  Entitlement to an initial compensable evaluation for 
bilateral eye retinopathy.
 
19.  Entitlement to an initial compensable evaluation for tinea 
pedis and onychomycosis.
 



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from December 2003, January 2005, May 2006, and August 
2007 rating decisions of the Muskogee, Oklahoma Regional Office 
(RO) of the Department of Veterans Affairs (VA).

As a final preliminary matter, the Board notes that the claims 
file reflects that the Veteran was previously represented by the 
American Legion (as reflected in an October 2006 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In January 2008, the Veteran filed a VA Form 
22a (Appointment of Attorney or Agent as Claimant's 
Representative) naming Jeany Mark.  The Board recognizes the 
change in representation.

The issues of entitlement to service connection for a thyroid 
disability and a lung disability, to include COPD, pneumonia, and 
asthma, and the issues of entitlement to increased evaluations 
for bilateral lower extremity peripheral neuropathy, bilateral 
eye retinopathy, and tinea pedis and onychomycosis are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the Veteran's bilateral knee disability, to 
include arthritis, is the result of any incident of service.

2.  The competent clinical evidence of record does not 
demonstrate that the Veteran's back/spine disability, to include 
arthritis, is the result of any incident of service.

3.  The competent clinical evidence of record does not 
demonstrate that the Veteran's multiple joint arthritis, is the 
result of any incident of service.

4.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed skin 
rash/boil disability.

5.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed jaw 
disability.

6.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed disability 
manifested by high fevers.

7.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed right 
arm/hand disability.

8.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed disability 
manifested by mouth tumors.

9.  Left lower extremity peripheral vascular disease has been 
shown by competent clinical evidence to be causally related to 
service-connected diabetes mellitus, type 

10.  Erectile dysfunction has been shown by competent clinical 
evidence to be causally related to service-connected diabetes 
mellitus, type 2.

11.  The competent evidence of record causally relates the 
Veteran's PTSD diagnosis to his active military service.

12.  Throughout the rating period on appeal, the Veteran's 
service-connected diabetes mellitus has required the use of oral 
hypoglycemic agents and a restricted diet.

CONCLUSIONS OF LAW

1.  Bilateral knee disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2. A back/spine disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

3.  Multiple joint arthritis was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  A skin rash/boils disability was not incurred in or 
aggravated by active service, to include due to exposure to Agent 
Orange, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 3.309 (2009). 

5.  A jaw disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

6.  A disability manifested by high fevers was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.   A right arm/hand disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

8.  A disability manifested by mouth tumors was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

9.   Left lower extremity peripheral vascular disease is 
proximately due to or the result of service-connected diabetes 
mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

10.  Erectile dysfunction is proximately due to or the result of 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

11.  A psychiatric disability, to include PTSD, was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

12.  The criteria for an initial evaluation in excess of 20 
percent for diabetes, mellitus, have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.119, Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issue of an increased initial evaluation for 
service-connected diabetes mellitus, because the May 2006 rating 
decision granted service connection for such disability, such 
claim is now substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here because a June 2008 letter and the May 2009 
Statement of the Case (SOC) letter provided the Veteran with 
rating criteria for rating diabetes mellitus.  Thus, the 
appellant has been informed of what is needed to achieve a higher 
schedular rating for his service-connected diabetes mellitus.

With respect to the service connection issues on appeal, the 
agency of original jurisdiction (AOJ), issued VCAA notice letters 
to the appellant in September 2003,October 2004, March 2006, July 
2006, December 2006, and June 2006 that informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence and notified that a 
disability rating and effective date will be assigned in event of 
award of any benefit sought per Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, complete VCAA notification was not achieved until 
after the initial AOJ adjudication of the claims.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran full 
VCAA notice void ab initio, which in turn would nullify the 
notice of disagreement and substantive appeal filed by the 
veteran.  In other words, Pelegrini specifically noted that there 
was no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the timing 
of any VCAA notice letter was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, Social Security Administration records, and reports of 
VA examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

VA examinations and opinions with respect to the issues on appeal 
were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations and opinions obtained in this case are more 
than adequate, as they are based on detailed and thorough 
physical examinations, and information pertinent to the rating 
criteria was solicited by the VA examiner.  The examiners also 
provided well-supported rationales for their opinions.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).   Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination and opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102 (2009).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).



Service Connection 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in, 
or aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," dated 
March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL 
amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases 
shall be service connected if a veteran was exposed to a 
herbicide agent during active military, naval, or air service, if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis (ALS), 
chronic persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders (other 
than certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, brain 
tumors, endometriosis, adverse effects on thyroid homeostasis, 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

In order to establish service connection by presumption, based on 
herbicide exposure, a disease listed above (see 38 C.F.R. § 
3.309(e)) shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Veterans Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).
Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to, the result of, or aggravated by, service-
connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened. 
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2009).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court 
of Appeals for Veterans Claims (Court) set forth the analytical 
framework and line of reasoning for determining whether a veteran 
was exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a claim 
for service connection for PTSD.  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable stressor 
during service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat with 
the enemy" is made, in part, by considering military citations 
that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may also 
be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat- related stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, provided 
that the veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio, 9 
Vet. App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)) (emphasis added).  The provisions of this amendment 
apply to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

A.  Bilateral Knee Disability, Back/Spine Disability, Multiple 
Joint Arthritis

The Veteran asserts that service connection is warranted for 
bilateral knee disability, a back/spine disability, and multiple 
joint arthritis.

In order to establish service connection on a nonpresumptive 
direct-incurrence basis, there must be evidence of a current 
disability, an in-service injury or disease, and a nexus between 
the current disability and in-service injury or disease.  With 
respect to a current disability, the record demonstrates that the 
Veteran has been diagnosed with bilateral knee patellofemoral 
syndrome, degenerative joint disease and arthritis, including in 
the knees, thoracic spine, feet, and ankles.  

However, with respect to an in-service injury or disease, the 
Veteran's service treatment records do not demonstrate that he 
ever complained of, or was treated for a knee, back, or spine 
disability, and/or arthritis.  Nevertheless, the Board notes that 
in a March 2005 statement, the Veteran stated that he injured his 
back in July/August 1969 while at Ft. Dix, where he was treated 
at the hospital and given a medical hold and profile.  He also 
indicated that he injured his knee in September 1969 at Ft. Dix, 
where he was again treated at the hospital and given another 
medical hold and profile.  However, unfortunately, there is no 
evidence of record that corroborates the Veteran's contentions.  
In this regard, the Veteran's January 1977 separation examination 
report shows that the Veteran denied a history of arthritis, 
rheumatism, or bursitis, or recurrent back pain.  The Veteran 
also denied ever having been a patient in any type of hospital or 
having consulted or been treated by clinics, physicians or 
healers, or other practitioners within the past five years for 
other than minor illnesses.  The examiner from such examination 
also reported that the Veteran's upper and lower extremities, 
feet, and spine were normal.  Further, although the record 
demonstrates that the Veteran served in Vietnam in 1970, the 
Veteran has not contended, and the record does not demonstrate, 
that his claimed injuries were incurred while he was in combat.  
As noted above, the Veteran indicated that he was injured while 
stationed at Ft. Dix, New Jersey.  Therefore, in the absence of 
any evidence that the purported incident occurred during actual 
combat, the Board finds that the relaxed burden regarding an in-
service incurrence of any injury is not applicable, and the 
Veteran's statements, alone, regarding the injury to his knees 
and back are not sufficient.  See 38 U.S.C.A. § 1154.

Moreover, no competent clinical evidence of record establishes 
that the Veteran's current knee, back, and multiple joint 
arthritis disabilities, initially demonstrated by the record 
years after service, are etiologically related to any incident of 
service.  Therefore, in the absence of any competent medical 
evidence that the Veteran's current knee, back, and multiple 
joint arthritis are etiologically related to service and in the 
absence of demonstration of continuity of symptomatology, the 
Board finds that the Veteran's initial demonstration of such 
disabilities years after his discharge from service, to be too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
current knee, back, and arthritis disabilities are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he injured his knee and back in service 
and has experienced knee and back pain and multiple joint 
arthritis since service.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous evidence 
is for consideration in determining credibility.  In this regard, 
the Board again notes that the record is devoid of objective 
evidence of knee or back disability or multiple joint arthritis 
until years after service.  Moreover, as noted above, the 
Veteran, on July 1977 separation examination denied ever having 
been a patient in any type of hospital or having consulted or 
been treated by clinics, physicians or healers, or other 
practitioners within the past five years for other than minor 
illnesses, which the Board notes contrary to the statements made 
by him in March 2005.  As such, the Board finds that any 
assertions by the Veteran as to continuity of symptomatology of 
these disabilities since service to be less than credible.  
Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's bilateral knee, 
back, and multiple joint arthritis disabilities are related to 
any incident of service and in the absence of demonstration of 
continuity of symptomatology of these disabilities since service, 
the Board finds that the negative evidence of record is of 
greater probative value than the Veteran's statements in support 
of his claims.  As a result, the Board finds that the Veteran is 
not entitled to a grant of service connection on a nonpresumptive 
direct-incurrence basis for his current bilateral knee, back, and 
multiple joint arthritis disabilities.

In order to establish service connection on a presumptive basis, 
the Veteran's arthritis must have become manifest to a degree of 
10 percent or more within one year from the date of termination 
of his period of service.  In this case, there is no evidence 
that the Veteran's current arthritis was manifested to a 
compensable degree within one year of his 1977 separation from 
service.  Indeed, the first documented diagnosis of arthritis was 
in 1995.  Therefore, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis.

In conclusion, for all of the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral knee, back, 
and multiple joint arthritis disabilities, and it must be denied.  
The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  

B.  Skin Rash/Boils, to include as secondary to Agent Orange 
exposure

The Veteran asserts that service connection is warranted for a 
skin rash and boils.  At the outset, the Board notes that the 
Veteran has contended that he currently has a skin disorder that 
is related to herbicide exposure in service.  It is not disputed 
that it is presumed that the Veteran was exposed during his 
service in Vietnam to certain herbicide agents, including Agent 
Orange.  However, the competent clinical evidence of record does 
not show that the Veteran has a skin disability that is shown to 
be associated with Agent Orange exposure.  The list of diseases 
that VA has associated with Agent Orange exposure does include 
several disabilities pertaining to the skin, including porphyria 
cutanea tarda, chloracne, and other acneform consistent with 
chloracne.  However, the medical evidence of record does not show 
that the Veteran has ever been diagnosed with one of those skin 
disorders.  Therefore, the Board finds that the Veteran is not 
entitled to service connection on the presumptive basis of 
herbicide exposure.

In addition, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnosis of a skin disability.  
Indeed, on his January 1977 separation report of medical 
examination shows that the Veteran denied having a history of 
skin disease.  Likewise, on the corresponding separation report 
of medical examination, the examiner indicated that the Veteran's 
skin was normal and the examiner from such examination reported 
that the Veteran's skin and lymphatics were normal.  Moreover, 
the record is devoid of evidence that the Veteran has complained 
of, sought treatment for, or was diagnosed with any current skin 
disability, other than tinea pedis and onychomycosis, for which 
he is already service-connected as a residual of his service-
connected diabetes mellitus.  As such, the Veteran has not been 
shown to have a current diagnosis of a skin rash and/or boils.

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed skin rash or boils 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where 
the Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability and in the absence of proof of a 
present disability there can be no valid claim.  Thus, although 
the Veteran asserts that he has a current skin rash or boils 
disability that is related to service, the negative evidence of 
record is of greater probative value than his statements in 
support of his claim.  Therefore, as the competent evidence of 
record fails to establish that the Veteran has a current skin 
rash or boil disability that is related to his active military 
service, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a skin 
rash or boils  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.



C.  Left Lower Extremity Peripheral Vascular Disease

The Veteran asserts that service connection is warranted for left 
lower extremity peripheral vascular disease.  He contends that 
such condition is secondary to his service-connected diabetes 
mellitus, type 2.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct or presumptive 
service connection.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In this case, the record reflects that the Veteran is currently 
service-connected for diabetes mellitus, type II.  The record 
also reflects that the Veteran has been diagnosed with left lower 
extremity peripheral vascular disease.
 
With respect to whether the Veteran's service-connected diabetes 
mellitus either caused or aggravated his current left lower 
extremity peripheral vascular disease, a January 2007 VA QTC 
examination report shows that the examiner opined that the 
Veteran's peripheral vascular disease was most likely due to his 
diabetes mellitus, type 2.   In reaching this conclusion, the 
examiner noted that diabetes mellitus was a known cause of 
peripheral vascular disease and that it was "nearly always 
associated with PVD...due to damage to peripheral vasculature and 
to the neurons by elevated glucose levels."

The Board finds that such opinion to be competent, highly 
probative medical evidence as to whether the Veteran's current 
peripheral vascular disease was
either caused or aggravated by his service-connected diabetes 
mellitus.  As a result, in the absence of any evidence to the 
contrary and with resolution of doubt in the Veteran's favor, the 
Board the finds that service connection for left lower extremity 
peripheral vascular disease is granted.



D.  Impotence

The Veteran asserts that service connection is warranted for 
impotence.  He contends that such condition is secondary to his 
service-connected diabetes mellitus, type 2.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct or presumptive 
service connection. Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In this case, the record reflects that the Veteran is currently 
service-connected for diabetes mellitus, type II.  The record 
also reflects that the Veteran has been diagnosed with erectile 
dysfunction.

 With respect to whether the Veteran's service-connected diabetes 
mellitus either caused or aggravated his current impotence and 
erectile dysfunction, an April 2006 VA QTC examination report 
shows that the Dr. G.M. who noted that the Veteran had been 
having problems with achieving an erection for the past 29 years, 
stated that "Impotence is a complication of diabetes because the 
onset of the condition is deemed to be a complication of the 
diabetes in relation to the diabetes onset."  In a subsequent 
addendum request, the examiner was asked to clarify his 
aforementioned rationale as the Veteran's erectile dysfunction 
had been present for 29 years and the Veteran's diabetes mellitus 
was not diagnosed until 2004.  The examiner was also asked that 
if the erectile dysfunction was not a complication of the 
Veteran's diabetes mellitus, to please state whether it was 
aggravated by diabetes mellitus and the degree of aggravation.  
In response to the RO's request, the examiner stated that the 
Veteran's erectile dysfunction was aggravated by his diabetes 
mellitus, but that he could not determine the degree without 
speculation.    

The Board finds that Dr. G.M.'s opinions to be competent, highly 
probative medical evidence as to whether the Veteran's current 
erectile dysfunction was
either caused or aggravated by his service-connected diabetes 
mellitus.  As a result, in the absence of any evidence to the 
contrary, the Board finds that it cannot be ruled out that the 
Veteran's erectile dysfunction was neither caused nor aggravated 
by his diabetes mellitus, type 2.  Therefore, with resolution of 
doubt in the Veteran's favor, the Board the finds that service 
connection for erectile dysfunction is granted.

E.   Psychiatric disability, to include PTSD

The Veteran contends that service connection is warranted for a 
psychiatric disability, to include PTSD.  The record reflects 
that the Veteran has been diagnosed with, and treated for a 
psychiatric disability that has been variously diagnosed as PTSD, 
dysthymia, depressive disorder, and anxiety disorder.   The 
Veteran contends that such conditions are due to his combat 
experience while stationed in Vietnam. including transporting 
body bags from the mortuary, coordinating bombing attacks, and 
being involved in top secret projects.  As previously noted, in 
order to establish a claim of entitlement to service connection 
for PTSD, it is necessary to show that an in-service stressor 
occurred.  The Veteran's service personnel records show that the 
served in Vietnam between January 1970 and December 1970.  Such 
records also show that the Veteran, whose military occupational 
specialties included that of an intelligence editor, and 
intelligence analyst, and a computer systems operator, 
participated in the Vietnam Counter Offensive Phase VII, the 
Sanctuary Counteroffensive, and the Vietnam Winter-Spring 1970 
Campaign.  Therefore, based on this evidence and resolving all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the Veteran engaged in combat with the enemy while he was in 
Vietnam.

The Board notes that if combat is affirmatively indicated, then 
the veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative evidence 
will be required, provided that the veteran's testimony is found 
to be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.  Here, the Board finds that the 
Veteran's statements in the record regarding his combat-related 
stressors to be credible and consistent with the circumstances of 
his military combat activity.
Thus, the next inquiry is whether the Veteran has a current PTSD 
diagnosis and whether such diagnosis is causally related to the 
Veteran's service.  The record reflects that the Veteran has been 
diagnosed by VA examiners with PTSD since November 2004 and has 
subsequently undergone treatment, including group therapy for his 
disability.  Such diagnosis was based on the Veteran's reported 
in-service combat-related stressors.   Therefore, because the 
Veteran has been diagnosed as having PTSD, which is linked to his 
in-service combat experiences in Vietnam, and resolving all 
benefit of doubt in the Veteran's favor, the Board finds that the 
evidence of record is sufficient to support a finding of service 
connection for PTSD. Accordingly, the Veteran's claim for service 
connection for PTSD is granted.

F.   Mouth Tumors, to include as Secondary to a Psychiatric 
Disability, to include PTSD.

The Veteran asserts that service connection is warranted for 
mouth tumors, to include as secondary to a psychiatric 
disability.  In terms of an in-service injury or disease, an 
undated service treatment record shows that an intra-oral 
examination revealed ulcerative lesions in the retromalar area.  
The examiner's impression was that of necrotizing ulcerative 
gingivitis.  

However, with respect to a current disability, the record does 
not demonstrate that the Veteran has complained of, sought 
treatment for, or been diagnosed with a current disability 
manifested by mouth tumors.  Therefore, as the evidence of record 
does not demonstrate that the Veteran has a current disability 
manifested by mouth tumors, the Board concludes that an award of 
service connection is not justified, on either a direct or 
secondary basis.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court found 
that Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability and in the absence of proof of a present 
disability there can be no valid claim.  

Thus, although the Veteran asserts that he has a current 
disability manifested by mouth tumors that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  While the Veteran 
is competent to report mouth complaints, as a lay person, he is 
not competent to diagnose current disability.  Therefore, as the 
competent evidence of record fails to establish that the Veteran 
has a current disability manifested by mouth tumors that is 
related to his active military service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for a disability manifested by mouth tumors on 
either a direct or secondary basis.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.

G.  Right Hand and Arm Disability and Disability Manifested by 
High Fevers

The Veteran asserts that service connection is warranted for a 
right hand and arm disability and a disability manifested by high 
fevers.  In terms of an in-service injury or disease, the 
Veteran's service treatment records are silent for complaints of, 
or treatment for, disability manifested by high fevers and a 
right hand and arm disability.  Indeed, the Veteran's January 
1977 separation report of medical examination shows that the 
Veteran denied a history of scarlet fever, rheumatic fever 
swollen or painful joints, arthritis, rheumatism, or bursitis, 
bone, joint, or other deformity, or  a painful or trick shoulder 
or elbow.  The examiner from such examiner also reported that the 
Veteran's upper extremities were normal.  

With respect to a current disability, the record is also silent 
for complaints of, or treatment for a right hand or arm 
disability or a disability manifested by high fevers.  Therefore, 
as the evidence of record does not demonstrate that the Veteran 
has a currently diagnosed right hand and/or arm disability or a 
disability manifested by high fevers, the Board concludes that an 
award of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no valid 
claim.  Thus, although the Veteran asserts that he has a current 
right hand and/or arm disability or a disability manifested by 
high fevers that is related to service, the negative evidence of 
record is of greater probative value than his statements in 
support of his claim.  Therefore, as the competent evidence of 
record fails to establish that the Veteran has a current right 
hand and/or arm disability or a disability manifested by high 
fevers that is related to his active military service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a right hand and/or 
arm disability or a disability manifested by high fevers.  The 
Board has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence is 
of such approximate balance as to warrant its application.

H.  Jaw Disability

The Veteran asserts that service connection is warranted for a 
jaw disability.  In terms of an in-service injury or disease, the 
Veteran's service treatment records are silent for complaints of, 
or treatment for, a jaw disability.  With respect to a current 
disability, an October 2003 VA outpatient treatment record shows 
that the Veteran reported that sometimes his jaw locked.   
However, there is no evidence that such symptomatology has been 
attributed to a diagnosed disability.

Therefore, as the evidence of record does not demonstrate that 
the Veteran has a currently diagnosed jaw disability, the Board 
concludes that an award of service connection is not justified.  
Support for this conclusion is found in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) where the Court found that Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability and in the absence of proof of a present disability 
there can be no valid claim.  Thus, although the Veteran asserts 
that he has a current jaw disability that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the Veteran 
has a current left leg disability that is related to his active 
military service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a jaw disability.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

Increased Rating-Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009).

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
Court has held that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Upon award of service connection, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).

The Veteran asserts that an increased evaluation is warranted for 
his service-connected diabetes mellitus, type 2.  At the outset, 
the Board observes that service connection for the disability at 
issue has been established effective from October 24, 2005.  

The Veteran's diabetes mellitus, type 2 is currently assigned a 
20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet. A 40 percent rating is 
warranted for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is assigned when 
more than one daily injection of insulin is required with 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreation activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

After reviewing the evidence of record, the Board finds that the 
Veteran's diabetes mellitus is no more than 20 percent disabling.  
The medical evidence, including an April 2006 VA examination 
report and VA outpatient treatment records dated in 2010, shows 
that the Veteran is a non-insulin dependent diabetic, who 
requires an oral hypoglycemic agent (Glyburide and Metformin) and 
a restricted diet.  There is no evidence that there are specific 
restrictions or regulation of activities because of his diabetes.  
Also, on VA examination in April 2006, the examiner reported that 
the Veteran did not have a history of ketoacidosis or problems 
with hypoglycemia. Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating period on 
appeal, the Veteran's diabetes mellitus symptomology more nearly 
approximated the criteria for the currently assigned 20 percent 
evaluation, and a staged rating is not warranted.  Therefore, the 
Board finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for diabetes mellitus, type 2, 
at any time during the rating period on appeal.

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996). In this case, consideration of an 
extraschedular rating has not been expressly raised. Further, the 
record before the Board does not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular rating schedule. 38 C.F.R. § 3.321 (2009).





ORDER

Entitlement to service connection for bilateral knee disability, 
is denied.

Entitlement to service connection for a back/spine disability, is 
denied.

Entitlement to service connection for rashes/boils, is denied.

Entitlement to service connection for multiple joint arthritis, 
is denied.

Entitlement to service connection for a jaw disability, is 
denied.

Entitlement to service connection for mouth tumors, to include as 
secondary to a psychiatric disability other than PTSD, is denied.

Entitlement to service connection for a disability manifested by 
high fevers, is denied.

Entitlement to service connection for a right hand and arm 
disability is denied.

Entitlement to service connection for PTSD, is granted

Entitlement to service connection for left lower extremity 
peripheral vascular disability as secondary to service-connected 
diabetes mellitus, is granted.

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus, type 2, is 
granted.

Entitlement to an initial evaluation in excess of 20 percent for 
service-connected diabetes mellitus, is denied.




REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted is 
warranted for a thyroid disability that is secondary to his 
service-connected diabetes mellitus, type 2.  The record reflects 
that the Veteran is currently service-connected for diabetes 
mellitus, type 2.  The record also demonstrates that the Veteran 
has been diagnosed with, and treated for, hypothyroidism.  
However, although the Veteran has contended that his thyroid 
disability is due to his service-connected diabetes mellitus, 
type 2, there is no evidence that any examiner, private or VA, as 
provided an opinion as to whether the Veteran's service-connected 
diabetes mellitus either proximately caused or  chronically 
aggravates his thyroid disability.  The Board finds that such an 
opinion is necessary in order to properly adjudicate the 
veteran's claim.  Therefore, the Board finds that the claim must 
be remanded for a new VA examination and clinical opinion.

The Veteran asserts that service connection is warranted for a 
lung disability, to include COPD, pneumonia, and asthma.  With 
respect to a current disability, the record demonstrates that the 
Veteran has been diagnosed as having COPD and asthma.  With 
respect to an in-service injury or disease, the Veteran's service 
treatment records show that in October 1969, he was diagnosed 
with, and treated for an acute, diffuse upper respiratory 
infection.  Nevertheless, although the record demonstrates that 
the Veteran has current pulmonary symptomatology and in-service 
pulmonary symptomatology, there is no evidence to determine the 
nature and etiology of such symptomatology.  The Board finds that 
such an examination is necessary to properly adjudicate the 
Veteran's claim.  Accordingly, the claim must be remanded in 
order to obtain a VA examination to determine the nature and 
etiology of the Veteran's lung disability.

With respect to the Veteran's claim for an increased 
(compensable) evaluations for his service-connected bilateral 
lower extremity peripheral neuropathy, the Board notes that the 
Court has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the record 
reflects that the Veteran was last provided a VA examination for 
such disability in January 2007.   Further, in reviewing the 
examination report from such examination, the Board finds that 
the findings reported therein are not fully responsive to the 
criteria used to evaluate the Veteran's bilateral lower extremity 
peripheral neuropathy.  Therefore, the Board also finds that a 
new VA examination is necessary to determine the current nature 
and extent of the Veteran's service-connected bilateral lower 
extremity peripheral neuropathy.  Such information would be 
useful in the de novo adjudication of the Veteran's claim.

With respect to the Veteran's claims for entitlement to 
compensable evaluations for hypertension, retinopathy, and tinea 
pedis and onychomycosis, secondary to his service-connected 
diabetes mellitus, the record reflects that that the Veteran was 
last afforded VA examinations for such disabilities in February 
2006 and April 2006.   The Board again notes that when the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
Id.  Further, in reviewing the examination reports from such 
examinations as well as pertinent VA outpatient treatment 
records, the Board finds that the findings reported therein are 
not fully responsive to the criteria used to evaluate the 
Veteran's hypertension, retinopathy, and tinea pedis and 
onychomycosis.  Therefore, the Board also finds that new VA 
examinations  are necessary to determine the current nature and 
extent of the Veteran's service-connected hypertension, 
retinopathy, tinea pedis, and onychomycosis.   Such information 
would be useful in the de novo adjudication of the Veteran's 
claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
lung, thyroid, bilateral lower peripheral 
neuropathy, hypertension, bilateral eye 
retinopathy, and tinea pedis, and 
onychomycosis disabilities.   After 
securing the necessary authorizations for 
release of this information, seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.
 
2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of any 
current lung disability.  All lung 
conditions should be identified.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a lung 
disability that is related to any incident 
of service, to include his documented upper 
respiratory infection.  The rationale for 
all opinions expressed should be set forth.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.



3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of any 
current thyroid disability.  All thyroid 
conditions should be identified All 
necessary tests should be performed.  The 
examiner should be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
thyroid disability that is related to any 
incident of service.  The examiner should 
also be requested to furnish an opinion as 
to whether it is at least as likely as not 
that the Veteran has a thyroid disability 
that is proximately caused or aggravated by 
his service-connected diabetes mellitus, 
type 2.  The rationale for all opinions 
expressed should be set forth. The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

4.  After completing the above, the Veteran should be 
afforded the appropriate VA examination(s) to 
determine the current 
nature and severity of his bilateral lower extremity 
peripheral neuropathy, hypertension, bilateral eye 
retinopathy, and tinea pedis and onychomycosis.  The 
claims file, to include a copy of this 
Remand, must be made available to and be reviewed by 
the examiner(s).  Any indicated evaluations, studies, 
and tests 
should be conducted.  The examiner(s) should identify 
the nature and severity of all current manifestations 
of the Veteran's service-connected bilateral lower 
extremity peripheral neuropathy, hypertension, 
bilateral eye retinopathy, and tinea pedis and 
onychomycosis disabilities.  

The rationale for all opinions expressed 
should be set forth

5.  Following completion of the above, 
readjudicate the issues on appeal.   If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.
	
The appellant has the right to submit additional evidence and 
argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


